Citation Nr: 1425805	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  14-09 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right eye disability, claimed as total vision loss.

3.  Entitlement to special monthly compensation due to the need of regular aid and attendance for a spouse.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to April 1947.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Augusta, Maine.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 1949 the Board denied a claim for service connection for high blood pressure.

2.  Evidence received since the April 1949 Board decision does not qualify as new and material evidence sufficient to reopen the Veteran's claim. 

3.  The preponderance of the evidence indicates that the Veteran's right eye disability is not related to or aggravated by active service.

4.  The Veteran is not service-connected for any disability.


CONCLUSIONS OF LAW

1.  The April 1949 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the April 1949 Board decision, new and material evidence has not been received with which to reopen the for claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  A right eye disability was neither incurred in nor aggravated during active service and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

4.  The criteria for entitlement to special monthly compensation for the aid and attendance of the Veteran's spouse have not been met. 38 U.S.C.A. §§ 1114, 1115; 38 C.F.R. §§ 3.4(b)(2) , 3.350, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the Veteran was sent a letter in July 2012 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for loss of vision of the right eye.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to the right eye disability until many years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service and, in fact, the Veteran contends that the loss of vision in his right eye is secondary to a stroke and not directly related to service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

The record reflects that the Veteran was originally denied service connection for high blood pressure in a July 1947 rating decision.  This denial was confirmed by the Board in April 1949.  

The Veteran sought to reopen his claim of entitlement to service connection for high blood pressure in May 2012.  This claim was denied by the RO in September 2012, noting that the claim was previously denied.  Irrespective of these actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In April 1949, the Board denied the Veteran's claim because the evidence of record did not show that the Veteran's hypertension had been aggravated during service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact. 

The evidence of record at the time of the April 1949 Board decision consisted of: service treatment records, a statement from the Veteran's private physician, lay statements, an informal hearing transcript, and the Veteran's many contentions.  In a statement dated March 1948 and reiterated in December 1948, a private healthcare provider indicated that the Veteran had been diagnosed with hypertension which seems to have originated in and been aggravated by active service.  However, no rationale for this opinion was provided. 

The relevant evidence of record received since the April 1949 Board decision consists of the Veteran's contentions, copies of private treatment records, and an article about white coat hypertension.  The Veteran's contentions reiterate that his hypertension was aggravated by active service; which he has claimed since 1946. The treatment records contain information about the current severity of the Veteran's high blood pressure but no information concerning a relationship to service or if the condition was aggravated by active service.  It's unclear what the relevance is concerning the article about white coat hypertension as the Veteran's high blood pressure was indicated at the time of intake into service and since that time without regard to the circumstances of taking the blood pressure readings.  The relevant records acquired are cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and, thus, are not new and material evidence. 

The Board finds that, after a thorough review of the evidence presented, that none of the evidence received since the April 1949 Board decision raises a reasonable possibility of substantiating the Veteran's claim for service connection.

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the previously-disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Eye Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records contain no findings indicative of  a right eye disability.  However, the Board notes that the Veteran's uncorrected vision in his right eye at induction in April 1946 and in his separation examination in Mary 1947 indicate that his uncorrected vision in his right eye was 20/200.  At separation, the physician indicated that the Veteran had no eye abnormality.

In his December 2012 notice of disagreement, the Veteran indicated that his loss of vision in his right eye was due to a stroke caused by hypertension. 

The evidence does not support a grant of service connection for a right eye disability on a direct basis.  Under 38 C.F.R. § 3.303(c) (2013), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  The regulations specifically list "refractive error" as a disease or injury for which service connection cannot be granted.

The Board notes that there is no eye injury noted in service and that the Veteran's poor vision in his right eye was measured as the same at induction and at separation.  Additionally, under 38 C.F.R. § 3.303(c) (2013), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  The regulations specifically list "refractive error" as a disease or injury for which service connection cannot be granted.

The Veteran has indicated that his right eye disability consisting of total vision loss was diagnosed many years after service, and he does not allege that his right eye disability is related to any incident of service.  

Service connection is available for a disease or disability that is proximately caused by a service connected disease or disability; and for the aggravation of a non-service connected disability by a service connected disease or disability.  38 C.F.R. § 3.310 (2013).

With regards to the Veteran's claim that his right eye disability is a result of hypertension, service connection has not been established hypertension therefore, secondary service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In making this determination, the Board has considered the doctrine of reasonable doubt, but the evidence is not so evenly balanced as to give rise to such doubt, and the appeal must be denied.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Spousal Aid and Attendance

Any veteran entitled to compensation at the rates provided in 38 U.S.C.A. § 1114 , and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2013). 

38 C.F.R. § 3.351(a)(2)  (2013) specifies that increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance. 

Governing law and regulations provide that increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(a)(2). 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.  38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351(b).

The Board notes that the Veteran is not currently service-connected for any disability.  As a disability rating of 30 percent or higher is required, the Veteran is not entitled to additional compensation under 38 U.S.C.A. § 1114.  Accordingly, without determining whether the Veteran's spouse meets the requirements for aid attendance, the Board must find that special monthly compensation for the aid and attendance of the Veteran's spouse cannot be paid.  See 38 U.S.C.A. § 1115; 38 C.F.R. § 3.351(a)(2) .

The Board acknowledges the Veteran's service as well as the evidence of record documenting his wife's physical limitations as well as medical needs.  However, the Board has no option but to decide this case in accordance with the applicable law and, in turn, deny the Veteran's claim.  The Board may not grant a benefit that an appellant is not eligible to receive under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416   (1994).  In other words, Congress enacts federal laws authorizing monetary benefits, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; and the benefit cannot be awarded, regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while sympathetic to the Veteran's arguments, is unable to find a legal basis for awarding aid and attendance for his spouse. 


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for high blood pressure, the appeal to reopen is denied.

Entitlement to service connection for a right eye disability is denied.

Entitlement to special monthly compensation due to the need of regular aid and attendance for a spouse is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


